DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Status of the Application
Claims 21, 23, 56, and 62-64 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/04/2022 are acknowledged.  Claims under consideration in the instant office action are claims 21, 23, 56, and 62-64.
 Applicants' arguments, filed 04/04/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method for enhancing plant disease controlling effects comprising using isofetamid and polyalkylene oxide-modified heptamethyltrisiloxane.  
The closest prior art found, Sano (US 2015/0296771) is drawn towards oil-based pesticidal suspensions comprising an organic silicone type surfactant (see abstract).  Sano teaches such compositions can comprise isofetamid, and teaches polyoxyethylene methyl polysiloxane as an exemplary nonionic silicone surfactant (paragraphs 0003, 0012, 0091).  Sano teaches a concentration of the active ingredient can be 60 ppm for foliage treatment (paragraph 0114).  Sano teaches flonicamid in an amount of 1% to 50% by weight of the composition, and as a consequence it would follow that similar actives would be formulated in a similar amount (paragraph 0092).  Sano teaches the silicone surfactant present in an amount of 0.1% to 50% by weight of the composition (paragraph 0092).  Such amounts would result in a ratio of 1:50 to 500:1 of the active to the surfactant.
However, Sano does not teach the unexpected synergism between isofetamid and Silwet-77.
Thus, there would be no reason one skilled in the art at the time the invention was made would enhance plant disease controlling effects comprising using isofetamid and polyalkylene oxide-modified heptamethyltrisiloxane based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 21, 23, 56, and 62-64 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629